FILED
                             NOT FOR PUBLICATION                             JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KFEIR LEVY,                                      No. 08-71966

               Petitioner,                       Agency No. A042-517-270

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Kfeir Levy, a native and citizen of Israel, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

removal order. We have jurisdiction under 8 U.S.C. § 1252. “[W]e review for

whether substantial evidence supports a finding by clear, unequivocal, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
convincing evidence that [Levy] abandoned his lawful permanent residence in the

United States.” Khodagholian v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir. 2003).

We deny the petition for review.

       Substantial evidence supports the agency’s determination that the

government met its burden of showing Levy abandoned his lawful permanent

resident status because the record does not compel the conclusion that he

consistently intended promptly to return to the United States. See Singh v. Reno,

113 F.3d 1512, 1514 (9th Cir. 1997) (stating that “[t]he relevant intent is not the

intent to return ultimately, but the intent to return to the United States within a

relatively short period”); see also Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th

Cir. 1986) (alien’s trip abroad is temporary only if he has a “continuous,

uninterrupted intention to return to the United States during the entirety of his

visit”).

       Levy’s remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.




                                            2                                     08-71966